United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1285
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Joshua J. Parker

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                          Submitted: September 16, 2022
                             Filed: October 4, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Joshua Parker directly appeals the sentence imposed by the district court1 after
he pleaded guilty to one count of bank robbery pursuant to a plea agreement

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
containing an appeal waiver. His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of Parker’s prison sentence.

       We conclude that the appeal waiver is enforceable. See United States v. Scott,
627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of
appeal waiver). Our review of the record demonstrates that Parker entered into the
plea agreement and the appeal waiver knowingly and voluntarily, his challenge to the
sentence falls within the scope of the waiver, and no miscarriage of justice would
result from enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (appeal waiver will be enforced if appeal falls within scope
of waiver, defendant knowingly and voluntarily entered into plea agreement and
waiver, and enforcing waiver would not result in miscarriage of justice). We have
also independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the waiver.

      Accordingly, we dismiss the appeal based on the appeal waiver, grant counsel’s
motion to withdraw, and deny Parker’s motion for appointment of new counsel as
moot.
                     ______________________________




                                         -2-